Citation Nr: 0927213	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  03-15 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for an enlarged 
prostate.

2.  Entitlement to service connection for urinary tract 
infections (UTIs).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1961 to October 1962.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  In March 
2004 a Travel Board hearing was held before the undersigned; 
a transcript of the hearing is of record.  The case was 
before the Board in August 2004 and September 2008, when it 
was remanded for additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An enlarged prostate was not manifested in service, and 
there is no competent medical evidence otherwise linking this 
disability to any incident of service, to include any 
venereal disease contracted therein.

2.  UTIs were not manifested in service, and there is no 
competent medical evidence otherwise linking this disability 
to any incident of service, to include any venereal disease 
contracted therein.

3.  Hypertension was not manifested in service or in the 
Veteran's first postservice year, and is not shown to be 
related to his service.

4.  Narcolepsy was not manifested in service, and there is no 
competent medical evidence otherwise linking this disability 
to any incident of service.
CONCLUSIONS OF LAW

1.  Service connection for an enlarged prostate is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

2.  Service connection for UTIs is not warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2008).

3.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  Service connection for narcolepsy is not warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102fy, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 84, 23353 (April 30, 2008)).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).
The Veteran was provided VCAA notice by letters in July 2001, 
October 2003 and December 2007.  The letters explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing.  Thereafter, the claim was 
readjudicated.  See April 2009 Supplemental Statement of the 
Case (SSOC).  While he was not specifically advised of the 
criteria for rating enlarged prostate, UTIs, hypertension and 
narcolepsy, or those governing effective dates of awards, he 
is not prejudiced by lack of such notice (see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and 
effective date criteria have no significance unless the claim 
is allowed, and this decision does not do so.  Neither the 
Veteran nor his representative alleges that notice has been 
less than adequate.

A certification from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, reflects that the Veteran's 
personnel records and service treatment records (STRs) may 
have been destroyed in a 1973 fire at that facility and are 
unavailable.  Hence, VA has a heightened duty to assist the 
appellant in developing his claims.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  This duty includes a search for 
alternate medical records. Several requests for records was 
resubmitted to the NPRC; it responded that it did not have 
any sick, injured, or excused from duty remarks for the 
Veteran.  Finally, a January 2001 VA treatment record notes 
the Veteran's report that he underwent a private sleep study 
a number of years earlier.  The Veteran did not respond to 
the RO's November 2005 request for a release to obtain a 
private sleep study report.

The RO did not arrange to obtain any nexus opinions from VA 
examiners for the claims at issue because such action was not 
warranted.  The Board also finds that no additional 
development, as for medical opinions or examinations is 
necessary.  In Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) noted that 
38 C.F.R. § 3.159(c)(4)(i) requires that a claimant establish 
that he or she has suffered an event, injury, or disease in 
service in order to trigger VA's obligation to provide a VA 
medical examination or obtain a medical opinion.  Here, there 
is no medical evidence of the claimed disabilities until many 
years after the Veteran's military service.  A medical 
opinion is not necessary to decide these claims, as such 
opinion could not establish related disease or injury in 
service.  See also Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (the Board is not required to accept a medical opinion 
that is based on the appellant's recitation of medical 
history).  Evidentiary development in these matters is 
complete to the extent possible.  The Veteran has not 
identified any pertinent, available evidence that remains 
outstanding and in a May 2009 statement indicated that he did 
not have any more information or evidence to submit to 
support his claim.  VA's duty to assist is met.  Accordingly, 
the Board will address the merits of the claims.

II.  Factual Background

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims files, with an emphasis on 
the evidence relevant to this appeal. Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claims.

In response to the RO's request for information necessary to 
conduct a search for alternative medical records, the Veteran 
submitted two statements.  The first, dated in November 2001, 
notes treatment for a prostate condition from March 1962 to 
May 1962 while assigned to the 1611th Air Police Squadron 
(MATS) of the United States Air Force (USAF).  The second, 
dated in February 2002, notes treatment of a sexually 
transmitted disease in October 1961 while assigned to the 
586th Fighter Unit, 512th Troop Carry Wing, USAF.  Responses 
from NPRC noted that no sick, injured, or excused from duty 
remarks were located for the Veteran among the records for 
his unit dated from March 1962 to July 1962, or from 
September 1961 to November 1961.  

VA treatment records note that the Veteran was seen in 
January 1989 seeking a refill of his blood pressure 
medication.  An April 1991 VA treatment record notes that the 
Veteran reported being diagnosed with an enlarged prostate by 
his private physician.  A November 1991 VA hospitalization 
record notes the Veteran's complaints of urinary obstruction 
for two years.  He underwent an elective internal optical 
urethrotomy.  A December 1993 VA treatment record notes the 
Veteran's history of narcolepsy that was diagnosed in 1988 at 
a private hospital.

In January 1999, the Veteran submitted his original claim for 
service connection.  At that time, he maintained that his 
current prostate condition was related to a venereal disease 
that he contracted in 1961.

A September 1999 VA genitourinary examination report notes 
findings of enlarged prostate/benign prostatic hypertrophy, 
UTI, urethral stricture and urinary retention.

A January 2001 VA outpatient treatment record notes that 
narcolepsy was diagnosed several years before, during a sleep 
study evaluation at a private hospital

In March 2001, the Veteran submitted claims of service 
connection for hypertension, UTIs and narcolepsy.

During a December 2001 VA genitourinary examination, the 
Veteran reported that he contracted gonorrhea in 1961, which 
cleared with penicillin.  Twenty years later, he presented 
with symptoms of urethral stricture.  Currently, the 
assessment included urethral stricture and episodes of 
urinary retention. 

A December 2001 VA heart examination report notes the 
Veteran's history of hypertension, controlled with 
medication, since the 1980s and narcolepsy since 1984.  

VA treatment records dated in April 2003 note that the 
Veteran underwent a urology consultation.  The impression was 
urinary retention and UTI secondary to urethral stricture.  
The Veteran underwent urethroplasty repair in May 2003.  

During the March 2004 Travel Board hearing, the Veteran 
asserted that he was treated for a urinary tract infection, 
hypertension, and narcolepsy while serving in France in 1961, 
and that a VA physician indicated his enlarged prostate was 
related to the urinary tract infection (and related medical 
treatment) during service.  

In an April 2004 letter, Dr. M.A. noted the Veteran's history 
of gonorrhea diagnosed in the 1960s and urethral stricture 
diagnosed in 1990.  Currently, evaluation revealed urethral 
stricture.  He was not experiencing any UTIs.

VA outpatient treatment records dated from 2005 to 2008 note 
the Veteran's ongoing treatment for benign prostatic 
hypertrophy, urethral stricture, hypertension and sleep 
apnea. 

Additional evidence of record includes records from the 
Social Security Administration.  During an August 2000 
examination, the Veteran reported that he was not working 
because he had a pacemaker, a heart condition, prostate 
problems and hypertension.  The Veteran was awarded Social 
Security Supplemental Income effective March 2, 2000, the 
date of his third urethral surgery.  The Veteran was found to 
be disabled due to a primary diagnosis of urethral stricture 
and a secondary diagnosis of coronary artery disease.

III.  Legal Criteria and Analysis

As the Veteran's service records were apparently destroyed by 
a fire at the facility storing such records, VA has a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Where a veteran served 90 days or more of continuous, active 
military service during a period of war and cardiovascular-
renal disease (including hypertension) became manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Hypertension

It is not in dispute that the Veteran has hypertension.  
However, there is no evidence that such disability was 
manifested in service.  Accordingly, service connection for 
hypertension on the basis that it became manifest in service 
is not warranted.  Furthermore, as there is no evidence that 
hypertension was manifested in the first post-service year, 
service connection for such disability on a presumptive basis 
(as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is 
also not warranted.

Given the above, to establish service connection or 
hypertension the Veteran must affirmatively show, by 
competent (medical) evidence, that the hypertension is 
related to (was incurred in or aggravated by) his service.  
He has presented no such evidence.  Significantly, there is 
no competent evidence that hypertension was manifested prior 
to 1989.  Such a lengthy (25 years+) interval between service 
and the initial post-service clinical manifestation of 
hypertension is, of itself, a factor weighing against a 
finding of service connection.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000).  Because the Veteran is a 
layperson, his own opinion that his diabetes is related to 
service is not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The preponderance of 
the evidence is against this claim.  Accordingly, it must be 
denied.

Enlarged Prostate, UTIs and Narcolepsy

Post-service treatment records note the Veteran's treatment 
for enlarged prostate, UTIs and narcolepsy.  However, there 
is no evidence that such disabilities were manifested in 
service.  Accordingly, service connection for enlarged 
prostate, UTIs and narcolepsy on the basis that they became 
manifest in service is not warranted.  

Given the above, to establish service connection for enlarged 
prostate, UTIs and/or narcolepsy the Veteran must 
affirmatively show, by competent (medical) evidence, that 
these disabilities are related to (were incurred in or 
aggravated by) his service.  He has presented no such 
evidence.  Significantly, there is no competent evidence that 
enlarged prostate, UTIs or narcolepsy was manifested prior to 
the 1980s.  Such lengthy interval between service and the 
initial post-service clinical manifestations of enlarged 
prostate, UTIs and narcolepsy are factors weighing against 
findings of service connection.  See Maxson, supra.  

Because the Veteran is a layperson, his own opinion that his 
enlarged prostate, UTIs and narcolepsy are related to service 
is not competent evidence.  See Espiritu, supra.  

The preponderance of the evidence is against these claims.  
Accordingly, they must be denied.



ORDER

Service connection for an enlarged prostate is denied.

Service connection for UTIs is denied.

Service connection for hypertension is denied.

Service connection for narcolepsy is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


